Pee Ctjbiam.
There is nothing on tbe record before us to indicate any vagueness or irregularity by tbe grand jury in returning tbe bill of indictment as “A True Bill.” Moreover, where a defendant is charged with a felony and pleads guilty to a misdemeanor, bis motion in arrest' of judgment for defect in the indictment charging tbe felony cannot be sustained. Tbe sentence in such cases is based upon the defendant’s voluntary plea and not upon tbe indictment for a felony. S. v. Ray, 212 N.C. 748, 194 S.E. 472; S. v. McKeon, 223 N.C. 404, 26 S.E. 2d 914.
Tbe judgment below is
Affirmed.